DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/9/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Bohn (US 2018/0082644) discloses an augmented reality (Paragraphs 0001-0003) headset (ARHS) display having a scanning projection image source (Fig. 4A, Paragraphs 0061-0064) comprising:
Marcus et al. (US 2009/0231697) further discloses
a. a tri-linear display (Fig. 8, 140a and 140b, Paragraph 0070) with multiple rows of pixels for rendering a pixelated image source (Fig. 4B, Paragraph 0060); 
b. imaging optics (Fig. 8, filters 108 and ½ waveplate 68, Paragraphs 0068- 0070) which provide image light to a combiner (Fig. 8, beamsplitter 114, Paragraph 114); 
c. a scanning system (Fig. 8, scanning mirror 122, Paragraph 0070) which deflects the image light along one axis; and 
d. a control system (Fig. 4B, controller 403, Paragraphs 0069-0072).
However neither Bohn (US 2018/0082644) nor Marcus et al. (US 2009/0231697) specifically disclose “a control system which temporally varies the image shown on each row so as to increase the perceived brightness of the image.”.
Additionally, neither Ha (US 2018/0292652), Agostinelli et al. (US 2009/0147220), Kowarz (US 2006/0152436), nor Marcus et al. (US 2009/0278918) remedy the deficiencies of Bohn (US 2018/0082644) and Marcus et al. (US 2009/0231697).
Regarding Claim 20, Bohn (US 2018/0082644) discloses a method for providing an image from an ARHS (Paragraphs 0001-0003), comprising; 49Attorney Docket 11047.1031GSSSUBSTITUTE SPECIFICATION
providing an ARHS with a pair of displays (Fig. 4A, R, G, B laser diodes, Paragraph 0061), each of the pair of displays comprising a pixelated (Paragraph 0064) color display (Paragraph 0061) that provides an image light into a corresponding projection optics; directing the image light through the corresponding projection optics (Fig. 4A, MEMS mirrors 420 and 422, Paragraph 0061) and edge coupling the image light into a lightguide combiner (Fig. 4A, waveguides 100B, 100G, and 100R, Paragraph 0062), wherein the lightguide combiner is configured to redirect transiting image light towards a corresponding eye box (Fig. 4A, output optics 116B, 116G, 116R, Paragraph 0078);
Ha (US 2018/0292652) further discloses
wherein the light guide combiner includes (Fig. 2A and Fig. 2B, auxiliary optical unit 100) an imbedded plurality of pin-mirrors (Fig. 2A and Fig. 2B, reflective units 200,  Paragraphs 0046-0054) that reflect the image light towards the corresponding eye box, and wherein one or more gaps between the pin-mirrors allow ambient light to pass through the combiner to the corresponding eye box (Paragraphs 0057-0058, augmented reality).
However neither Bohn (US 2018/0082644) nor Ha (US 2018/0292652) specifically disclose “wherein, with respect to the image light, the pin-mirrors appear to form a high-fill factor array, while simultaneously appearing as a low-fill factor array for ambient light incident to an outer side surface of the combiner.”.
Additionally, neither Marcus et al. (US 2009/0231697), Agostinelli et al. (US 2009/0147220), Kowarz (US 2006/0152436), nor Marcus et al. (US 2009/0278918) remedy the deficiencies of Bohn (US 2018/0082644) and Ha (US 2018/0292652).
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an augmented reality headset display comprising “a control system which temporally varies the image shown on each row so as to increase the perceived brightness of the image”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-19 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 20:  The prior art of record does not disclose or suggest a method comprising “wherein, with respect to the image light, the pin-mirrors appear to form a high-fill factor array, while simultaneously appearing as a low-fill factor array for ambient light incident to an outer side surface of the combiner.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (US 2020/0183169) and Peng et al. (US 2021/0225268) are cited to show similar AR headsets and displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872